Case 9:17-cv-80495-KAM Document 487 Entered on FLSD Docket 10/10/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.:17-80495-CIV-MARRA

  CONSUMER FINANCIAL PROTECTION
  BUREAU,

        Plaintiff,

  v.

  OCWEN FINANCIAL CORPORATION;
  OCWEN MORTGAGE SERVICING, INC.;
  and OCWEN LOAN SERVICING, LLC ,

        Defendants.
  _____________________________________/


  OFFICE OF THE ATTORNEY GENERAL,
  THE STATE OF FLORIDA,
  Department of Legal Affairs,
  and

  OFFICE OF FINANCIAL REGULATION,
  THE STATE OF FLORIDA,
  Division of Consumer Finance,

        Plaintiffs,

  v.

  OCWEN FINANCIAL CORPORATION;
  OCWEN MORTGAGING SERVICING, INC.;
  and OCWEN LOAN SERVICING, LLC

        Defendants.
  ________________________________________/


                                             ORDER

        This Cause is before the Court upon the pro se putative intervenors=, John Burke and Joanna

                                                 1
Case 9:17-cv-80495-KAM Document 487 Entered on FLSD Docket 10/10/2019 Page 2 of 2



  Burke (Amovants@), Motion to Stay Proceedings (“Motion to Stay”), filed October 10, 2019 (DE

  485). The Court has considered the Motion and the record and is otherwise fully advised in the

  premises.

         The movants’ intervention was denied (DE 375), and the motion for reconsideration of that

  decision was denied (DE 411). As such, the movants have no standing to seek a stay of the

  proceedings.

         Accordingly, it is ORDERED AND ADJUDGED that the movants= Motion to Stay (DE

  485) is DENIED.

         DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida,

  this 10th day of October, 2019.




                                                            KENNETH A. MARRA
                                                            United States District Judge




                                                 2
